DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
The title objection has been withdrawn.
Applicant’s amendment is persuasive.  The art based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7, 12-14, 20-22, 25 are allowed.  
Claims 1-4, 7, 12-14, 20-22, 25; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the plurality of switches comprise a first switch configured to directly connect the first terminal of the inductor to the output node during the first phase and a second switch configured to directly connect the first terminal of the inductor to the ground node during the second phase.

Claim 12: wherein the first switch is configured to connect the first terminal of the inductor to the output node and to control the inductor current flows to flow from the output node to a ground node through the inductor during the first phase, and flows wherein the second switch is configured to apply the positive input voltage to the first terminal of the inductor to the ground node and to control the inductor current to flow from an input node, to which the positive input voltage is applied, to the flying capacitor during the second phase.

Claim 20: steering an inductor current to sequentially flow from the output node through a first terminal of an inductor and a second terminal of an the inductor to a ground node by directly connecting the first terminal of the inductor to the output node during the first phase;…and steering the inductor current to sequentially flow from the ground node through the first terminal of the inductor and the second terminal of the inductor to the flying capacitor by directly connecting the first terminal of the inductor to the ground node during the second phase.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100039080 by Schoenbauer teaches switches with direct connections but does not teach a flying capacitor as required by the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839